The court of its own motion entered the following order:
Rodey, Judge:
Whereas the unfortunate occurrences which culminated in the order entered herein, under date of March 23, 1909 (see 4 *543Porto Rico Fed. Rep. 476), wherein these respondents were temporarily suspended from practice as attorneys, solicitors, and proctors of this court, and a fine was imposed against the first two, and the costs imposed against all of them, remains of record and unsatisfied, and,
Whereas the suspensions as to each case have long since expired, and the practice and conduct of each of the respondents since such restoration to practice has in every sense been exemplary, and,
Whereas, in addition to the pleadings in that regard filed at the time by each of them, respondents have since made due and proper amends, and other events have showed that much of the evil then and there brought about,’ and which resulted in said order, with reference to the respect due the court, was caused by the action of certain others who have since elsewhere had due and proper punishment meted out to them.
How, therefore, in consideration of all this, and of the fact that it is meet and just that the relations between the court and all counsel should at all times be. the most respectful and amicable, which now happily exists as to these cases,
It is therefore ordered and adjudged that said fine and costs in each case respectively be, and the same hereby are, remitted, and said respondents, and each of them be, and they and each of them hereby are, fully and in all respects restored to their former high standing as practitioners in this court.